Title: To George Washington from Thomas Jefferson, 23 April 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond April 23d 1781
                        
                        On the 18th instant the enemy came from Portsmouth up James river in considerable force, tho’ their numbers
                            precisely are not yet known to us. they landed at Burwells ferry below Williamsburg & near the mouth of
                            Chickahominy above it. this latter circumstance obliged Colo. Innes who commanded a body of Militia stationed on that side
                            the river to cover the country from depredation, to retire upwards lest he should be placed between their two bodies. One
                            of these entered Wmsburg on the 20th and the other proceeded to a Shipyard we had on Chickahominy. What injury they have
                            done there I am not yet informed. I take for granted they have burnt an unfinished 20 gun ship we had there. Such of the
                            Stores belonging to the yard as were moveable had been carried some miles higher up the river. Two small Gallies also
                            retired up the river. Whether by this either the Stores or Gallies were saved is as yet unknown. I am just informed from a
                            private hand that they left Wmsburg early yesterday morning. If this sudden departure was not in consequence of some
                            circumstance of alarm unknown to us, their expedition to Wmsburg has been unaccountable. There were no public Stores there
                            but those which were necessary for the daily use of the men stationed there. Where they mean to descend next the event
                            alone can determine. besides harrassing our Militia with this kind of war, their being taken from their farms at the
                            interesting season of planting their corn will have an unfortunate effect on the crop of the ensuing year.
                        I have heard nothing certain of Genl Greene since the 6th instant, except that his head quarters were on
                            little river on the 11th. I have the honor to be with the highest respect your Excellency’s Mo. ob. & mo. hble
                            Servt
                        
                            Th: Jefferson
                        
                    